            Case 1:20-cv-01210-ALC Document 16 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                6/4/2020

 ROBERT TOWNSEND,


                                    Plaintiff,

                        -against-                             20-CV-1210 (ALC)


 ALEX AZAR, in his official capacity as                       ORDER
 Secretary of the United States Department of
 Health and Human Services,

                                    Defendant


ANDREW L. CARTER, JR., District Judge:

         The Court is in receipt of the Parties’ letters requesting pre-motion conferences. ECF Nos.

14-15. Their requests are hereby DENIED. The Parties are GRANTED leave to file cross-

motions for summary judgment and should proceed in accordance with the following briefing

schedule:

         Moving Briefs                                               June 26, 2020

         Opposition Briefs                                           July 17, 2020

         Reply Briefs                                                July 31, 2020

SO ORDERED.

Dated:          June 4, 2020
                New York, New York

                                                 ____________________________________
                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge
